Citation Nr: 1338326	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-28 700	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than January 31, 2008, for the award of service connection for lumbar strain with degenerative changes, to include on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

The Veteran represented by:  Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO granted service connection for lumbar spine strain with degenerative changes and assigned an initial 10 percent rating effective January 31, 2008.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In March 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include initial consideration of the matter of CUE in the March 1976  RO rating decision.   After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a June 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal has been accomplished.

2.  In a March 1976 rating decision, the RO denied the Veteran service connection for lumbar strain with degenerative changes.  Although notified of that decision and of his appellate rights in an April 1976 letter, the Veteran did not timely initiate an appeal of the March 1976 rating decision, nor was new and material evidence received within the one year appeal period .

3.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 1976 RO rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.

4.   The Veteran filed a request to reopen his previously denied claim for service connection for lumbar strain with degenerative changes on January 31, 2008; the RO ultimately awarded service connection .  

5.  There was no pending claim for the benefit ultimately awarded between the March 1976 rating decision and the Veteran's January 31, 2008, request to reopen his previously denied claim. 


CONCLUSION OF LAW

The claim for an effective date earlier than January 31, 2008, for the award of service connection for lumbar strain with degenerative changes, to include on the basis of CUE, is without legal merit. 38 U.S.C.A. §§ 5103 , 5103A, 5110, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104 , 3.105, 3.151(a), 3.155, 3.156, 3.400, 20.302(a), 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

In the present appeal, the June 2013 SSOC included citations to the provisions of 38 C.F.R. § 3.105  and 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal, to include during his June 2012 Board hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board also points out that, in this case, the primary basis for the claim for an earlier effective date is an allegation of CUE.  However, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407   (2002)). As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   

II.  Analysis

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  The effective date for an award of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) (1)(ii), (r). 

The basic facts in this case are not in dispute.  In March 1976 the Veteran filed a claim for service connection for a back condition.   In a March 1976 rating decision the RO denied service connection for a back condition because the Veteran's in-service injury was found to be transitory and acute; the Veteran was notified by an April 2, 1976, RO letter of the denial of service connection.  On April 5, 1976, the RO received from the Veteran's private physician a Certificate of Attending Physician on which he wrote three dates that the Veteran had a chiropractic adjustment and the accompanying complaints.  Although notified of the denial and of his appellate rights, the Veteran did not appeal the April 1976 rating decision.  In January 2008, the Veteran filed a petition to reopen his claim .  In the March 2009 rating decision on appeal, the RO granted service connection for lumbar spine strain with degenerative changes and assigned an effective date of January 31, 2008, the date on which he filed his request to reopen his previously denied claim. 

While the Veteran asserts his entitlement to an earlier effective date for his lumbar strain with degenerative changes, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

First addressing the finality of the March 1976 rating decision, the Board emphasizes that the Veteran was notified of the RO's March 1976 decision in an April 1976 letter but did not file an appeal within a year of being notified of the denial of his claim; thus, the March 1976 rating decision became final.  The law and regulations in 1976 and currently provide that, generally, when a Veteran does not file a notice of disagreement (NOD) within one year of being notified of a denial of his claim, that claim becomes final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. § 3.104(a) (1976); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

As recognized by the text of 38 U.S.C.A. § 4005(c) and the case law, there are exceptions to the rule of finality.  See 38 U.S.C.A. § 4005(c) ('If no notice of disagreement is filed in accordance with this chapter within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title ') (emphasis added). See also Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. Cir. 2002) (finality does not attach when VA fails to act on a timely appeal to the Board, when VA fails to notify the veteran of the adverse decision, when the RO fails to issue a statement of the case, or when VA fails to provide notice to the veteran of his appellate rights (citing Tablazon v. Brown, 8 Vet. App. 359 (1995); Hauck v. Brown, 6 Vet. App. 518 (1994); Kuo v. Derwinski, 2 Vet. App. 662 (1992); and Ashley v. Derwinski, 2 Vet. App. 307 (1992)); Myers v. Principi, 16 Vet. App. 228, 235-36 (2002) (where the Veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor the subsequent denial of reopening of the claim had become final).  In this case, the Veteran does not assert that the VA failed to notify him of the adverse decision or that the VA failed to provide him notice of his appellate rights.  Moreover, in this case, as discussed herein below, there is no applicable exception to the rule of finality.  

As discussed above, one exception to finality is if the RO fails to issues an SOC; however, the Board finds that an SOC was not warranted because the Veteran did not file an NOD and the April 1976 private medical record does not constitute an NOD.  The Board notes that the April 1976 private medical record was the only evidence/correspondence received after the March 1976 rating decision and the only correspondence for the Veteran's claim until the January 2008 petition to reopen.  At the time of the March 1976 rating decision, 38 C.F.R. § 19.111 stated that a notice of disagreement and a substantive appeal may be filed by a claimant personally or by an accredited representative of a recognized service organization, attorney, or agent, provided a proper power of attorney or declaration of representation, as applicable, has been filed.  However, the April 1976 treatment record was sent in by the Veteran's private physician and not by someone listed in 38 C.F.R. § 19.111.  The Board further finds that the April 1976 treatment record does not meet the definition of an NOD since it was not a written communication for the Veteran or his representative expressing dissatisfaction or disagreement with the March 1976 rating decision.  38 C.F.R. § 19.113 (1976).  As no timely appeal was initiated, there no need for the RO to issue an SOC.  

Another way for finality to not attach is if new and material evidence was received prior to the expiration of the appeal period.  Pursuant to regulation at the time and currently, new and material evidence received prior to the expiration of the appeal period, must be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.' 38 C.F.R. § 3. 156(a) (1976); 38 C.F.R. § 3. 156(b) (2013).  The receipt of such new and material evidence prevents the initial determination from becoming final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Board notes that new and material evidence was not defined in the regulations in 1976 but has subsequently been defined.  

For claims to reopen received prior to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially on the specific matter under consideration, which is neither cumulative nor redundant and which is, by itself or in combination with other evidence, so significant that it must be considered in order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) (2000).  For claims to reopen received on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board finds that even if either of the subsequent definitions of new and material evidence is applied in this case, the April 1976 private treatment letter does not constitute new and material evidence to prevent the March 1976 rating decision from becoming final.  This is because the evidence was not so significant that it must be considered in order to fairly adjudicate the claim nor did it provide a reasonable possibility of substantiating the claim for service connection.

In an effort to otherwise vitiate the finality of the April 1976 decision, during the June 2012 Board hearing, the Veteran asserted, inter alia, that the RO committed CUE in failing to award service connection in March 1976 since the reviewing officer did not consider his post-service treatment for his back-his principal argument for an earlier effective date.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's assertion does not establish CUE in the rating decision under consideration.  

As noted, during the June 2012 Board hearing, the Veteran asserted, inter alia, that the RO committed CUE in failing to award service connection in March 1976 since the reviewing officer did not consider his post-service treatment for his back.  The Board notes that even though the RO received the private medical evidence after the March 1976 rating decision and April 1976 RO letter it was still reviewed by the RO; as reflected in a handwritten notation on the date stamp, it was reviewed but determined by the RO to not require readjudication, as it was marked NAN (no action necessary). 

At the time of the March 1976 rating decision, 38 C.F.R. § 3.303(a) (1976) provided that service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  In the March 1976 rating decision, the RO stated that according to his service treatment records, he was in an in-service auto accident in May 1974 and was treated for back problems and received treatment again in June 1974; however, a diagnosis was not made and the Veteran's separation examination revealed a normal spine and musculoskeletal system.  The RO determined that the Veteran's in-service back injury was acute and transitory and denied service connection.  The Veteran alleges CUE in the fact that the RO did not review the noted private treatment record; however, as this record was not before the RO at the time of the March 1976 rating decision, the RO could not have clearly and unmistakably erred in not reviewing the record.  Rather, the private record was subsequently received, and reviewed; however, at that time, the RO determined that no further action was necessary.  The Board agrees.  The April 1976 private treatment record did not, alone, establish or even suggest that his chiropractic adjustments were part of a disability that was incurred during his service in military.  In short, the Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 1976 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time, or that any such error or omission was outcome determinative.  As such, CUE in the March 1976 rating decision has not been established, and that rating decision-which resolved the original claim for service connection for back disability-remains final.  

The Board further notes that, for the period from the date of the final March 1976 rating decision and the January 2008 petition to reopen, there was no pending, undadjudicated claim pursuant to which service connection for lumbar strain with degenerative changes could have been awarded.  Although the Veteran was in contact with the RO for other issues, there was no communication between the Veteran and the RO on the issue of his lumbar strain or any other back condition until he filed his request to reopen in January 2008.  

An application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  An application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."   Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).  

For all the forgoing reasons, the Board finds that the Veteran is not entitled to an effective date prior to January 31, 2008, for the award of service connection for lumbar strain with degenerative changes.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for lumbar strain with degenerative changes earlier than January 31, 2008, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than January 31, 2008, for the award of service connection for lumbar strain with degenerative changes, to include on the basis of clear and unmistakable error, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


